Name: Council Regulation (EEC) No 2376/86 of 24 July 1986 opening and providing for the administration of a Community tariff quota for unroasted malt falling within subheading 11.07 A II b) of the Common Customs Tariff originating in and coming from Finland
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 30 . 7. 86 Official Journal of the European Communities No L 206/7 COUNCIL REGULATION (EEC) No 2376/86 of 24 July 1986 opening and providing for the administration of a Community tariff quota for unroasted malt falling within subheading 11.07 A II b) of the Common Customs Tariff originating in and coming from Finland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Articles 1 13 and 15 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 774/86 of 28 February 1986 laying down the arrangements applicable to trade in certain agricultural products with Austria, Finland, Norway, Sweden and Switzerland as the result of the accession of Spain and Portugal (3) makes provision, inter alia, for a tariff quota of 2 500 tonnes from 1 March and in respect of 1986 for unroasted malt falling within subheading 1 1 .07 A II b) of the Common Customs Tariff, originating in and coming from Finland, with a reduction in the levy of 100 ECU per tonne ; whereas the technical factors relating to the opening and administration of the said quota should be fixed by an implementing regula ­ tion ; Whereas all Community importers should be ensured access to the quota and uninterrupted application of the reduced rate until the tariff quota has been used up ; Whereas this method of management requires close cooperation between the Member States and the Commis ­ sion ; whereas the latter must, in particular, be able to monitor the rate at which the tariff quota is used up and inform the Member States thereof, Article 2 1 . Applications for licences, which must be accompa ­ nied by an application for advanced fixing of the levy with a reduction of 100 ECU per tonne, may be submitted to the competent body until the last Monday of each month, at 13.00 hours . The expiry of the first dead ­ line shall be 28 July 1986. 2. The applications referred to in paragraph 1 shall be admissible only if they are accompanied by :  a specimen of the preliminary contracts concluded with the Finnish exporter and a copy thereof. The contract must make reference to Regulation (EEC) No 774/86 ;  an undertaking to lodge an additional security of 100 ECU per tonne for the quantity accepted by the Commission in accordance with Article 4 of this Regulation . Article 3 After 13.00 hours on the last Monday of each month, the Member States shall notify the Commission of applica ­ tions for licences submitted pursuant to Article 2. Article 4 1 . Within four working days, the Commission shall decide :  to accept the applications for licences that have been submitted to the extent that the total quantity does not exceed 2 500 tonnes,  to fix the percentage reduction to be applied to the applications for licences where the total quantity exceeds 2 500 tonnes,  to announce the closing of the quota where the quan ­ tity of 2 600 tonnes is exhausted. 2 . The competent body shall immediately inform all parties concerned of the Commission's decision . HAS ADOPTED THIS REGULATION : Article 5 Article 1 Until 31 December 1986, the import levy on unroasted malt falling within subheading 11.07 A II b) of the Common Customs Tariff, originating in and coming from Finland, shall be reduced by 100 ECU per tonne within the limit of a Community tariff quota of 2 500 tonnes . 1 . Where the Commission applies the second indent of Article 4 ( 1 ), the party concerned may, within two working days of the date of notification of the decision, withdraw his application for a licence. The competent authority shall immediately inform the Commission thereof. 2 . Once the security referred to in Article 2 (2), second indent, has been lodged, the competent authority shall issue the import licence on the basis of the decision taken by the Commission pursuant to the first and second indents of Article 4 ( 1 ). (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29. (3) OJ No L 56, 1 . 3 . 1986, p . 113. No L 206/8 Official Journal of the European Communities 30 . 7. 86 3 . Pursuant to Article 21 (2) of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certifi ­ cates for agricultural products ('), as last amended by Regulation (EEC) No 3826/85 (2), the licence shall become valid on its actual day of issue . 4. Import licences shall be valid from their actual date of issue until the end of the second month thereafter. The final date of validity of the licence may not be later than 31 December 1986. 5. Applications for licences and import licences shall include the following indications :  in box 12, 'licence issued pursuant to Regulation (EEC) No 2376/86',  in box 13, 'Finland',  in box 14, 'Finland'. The licence shall confer an obligation to import products originating in and coming from Finland. 6. The security referred to in Article 2 (2), second indent, shall be released in accordance with Article 30 ( 1 ) of Regulation (EEC) No 3183/80 . Article 6 Detailed rules of application that are in addition to or derogate from the procedures laid down by this Regula ­ tion shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986 . For the Council The President A. CLARK (') OJ No L 338 , 31 . 12. 1980, p . 1 . 2 OJ No L 371 , 31 . 12 . 1985, p . 1 .